DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 1 and 9-10 of this application is patentably indistinct from claims 1 and 16-17 of Application No. 16/646,302. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claim 1, the limitation of the “one or more holding surfaces being open” is indefinite because it is not clearly defined how a surface can be considered open. Furthermore, as best understood by the examiner and as claimed earlier in claim 1, the holding surfaces face the main slip/feed surface of the feed channel and therefore present in more of a closed configuration than an open configuration. The limitation does not appear to adequately define the structure of the holding surfaces and the structural relationship between the holding surfaces and the main slip surface, lateral faces, runners, etc.
Further regarding claim 1, the limitation of the holding surfaces being open to allow for an introduction of a belt is indefinite. As articulated above, the limitation of the surfaces being open is indefinite. Furthermore, it is not sufficiently defined how the holding surfaces are configured to allow introduction of a belt of ammunition. The holding surfaces, as best understood by the Examiner, are facing the feed channel main slip surface and thus do not interface with a belt of ammunition until the belt is fully inserted. Therefore, the holding surfaces do not appear to be specifically configured to allow introduction of a belt of ammunition. 
	Further regarding claim 1, the limitation of the “elastic deformation of the one or more holding surfaces” is indefinite. Firstly, it is not sufficiently defined how the holding surfaces would elastically deform. As best understood by the Examiner, the holding surfaces are part of the runners which are a rigid structure and therefore the holding surfaces do not elastically deform. The latter part of the limitation “or a separation of the one or more holding surfaces” 
	Regarding claim 2, the limitation of the holding surfaces being retractable and “able to leave free at least one top edge” is indefinite. In a similar manner to the holding surfaces being “open” the limitation of the surfaces being “retractable” is not sufficiently defined. As stated above, a suggestion may be to define a pivoting action to more clearly define the structure and function. Furthermore, the Examiner is unable to determine what is intended by the “able to leave free at least one top edge” limitation. The limitation may have grammatical issues. As best understood by the Examiner upon careful review of the drawings and specification, the holding surfaces move away from the slip surface as the runners pivot outward and the lateral faces of the slip surface are exposed for insertion of the belt of ammunition between the lateral faces; however, this is not defined by the limitations of the claim.
	Regarding claim 3, the claim is indefinite because the limitation of the holding surfaces being “elastic” and allowing a forceful introduction of the belt is not clearly defined. As articulated above, the limitation of the holding surfaces being elastic is indefinite because the holding surfaces are part of the runners which are a rigid structure. Also, the holding surfaces, as best understood by the Examiner, do not specifically allow introduction of the belt. As best understood by the Examiner, the runner pivoting outward and overcoming a spring bias allow 
	Regarding claim 4, the limitation of the holding surfaces comprising runners renders the claim indefinite because, as best understood by the Examiner, the holding surfaces are a part of the runners. Therefore, it is not clear how a surfaces, or part of a structure, can comprise the runner, or entire structure. The Examiner suggests clarifying the definition of the structure by claiming the runners comprising the holding surfaces.
Any unspecified claim is rejected as being dependent on a rejected base claim.
In view of the indefinite issues the claims will be examined as best understood by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1, 3 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clayton, US Patent No. 2,545,068.
Regarding claim 1, in view of the indefinite issues presented above, the claim will be interpreted as best understood by the Examiner. As such, the claim is being addressed with what is believed to be relevant art; however, if the prior art is not reflective of the intent of the claim, the applicant is urged to consider any and all references cited in proceeding with an amendment in order to facilitate expeditious prosecution.
	Regarding claim 1, Clayton discloses a machine gun (Title) including a feed channel (shown in figures 1 and 3 and disclosed as feed passage but not numbered) comprising a main slip surface (bottom of feed channel) for a belt of ammunition (18), lateral faces(15) configured to guide the belt of ammunition (figure 1 and 3), a holding surface (62) allowing insertion of the ammunition belt (disclosed in column 5 lines 15-40; figures 1, 3 and 4) and the surface (62) arranged such that insertion of the belt results in elastic deformation of the surface (62) or separation of the surface (62) from the feed channel.
	Regarding claim 3, Clayton further discloses the holding surface (62) is narrow (shown by edge 66) and elastic and allows forceful introduction of the belt (18) (62 is deformed upward to allow forceful introduction of the belt and to then retain the belt)
	Regarding claim 10, Clayton further disclose the frame body has an essentially tubular geometry (figures 1 and 3 show generally tubular geometry)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is provided on form PTO-892.
While the Examiner is available via telephone to resolve administrative issues regarding a patent application, issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf and may be submitted for the record along with any other response to this action. The Examiner may be reached by telephone at 571-272-6352.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/DERRICK R MORGAN/             Primary Examiner, Art Unit 3641